Russell, C. J.
1. The preponderance of proof does not depend upon the number of witnesses. The requirement that issues in civil cases shall be determined by the “preponderance of evidence” is met when, testimony sufficient to establish the contentions of one of the parties is more credible and conclusive than that of the other. “The capacity of the submitted testimony to enforce belief on the arbiter to whom it is *124submitted is the touchstone of preponderance as applied to the testimony of witnesses.” McKee v. Verdin, 96 Mo. App. 268 (70 S. W. 154); 6 Words & Phrases, 5516.
Decided May 19, 1916.
Certiorari; from Jeff Davis superior court — Judge Highsmith. April 26, 1915.
J. G. Bennett, J. M. Swain Jr., for plaintiff in error.
Grant & Rogers, contra.
2. The credibility of the respective witnesses testifying as to the identity of a cow being the only issue in the trial in the justice’s court which it was sought to review by certiorari, the judge of the superior court did not err in overruling the petition. Judgment affirmed.